      Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 1 of 11 PageID #: 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                  Plaintiff,                           )
                                                       )
            v.                                         )   No.
                                                       )
ONE HUNDRED TWENTY-ONE                                 )
THOUSAND, ONE HUNDRED AND                              )
TEN DOLLARS ($121,110.00)                              )
U.S. CURRENCY,                                         )
                                                       )
             Defendant.                                )

                          VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, the United States of America, by and through its attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Stephen Casey, Assistant United

States Attorney, for said district, and for its Verified Complaint for Forfeiture states as follows:

                                   NATURE OF THE ACTION

       1.        This is a civil action in rem brought by the United States of America seeking

forfeiture of all right, title, and interest in the above-captioned defendant property pursuant Title

21, United States Code, Section 881(a)(6) and Title 18, United States Code, Sections 981(a)(1)(A)

and (C).

       2. The defendant property was seized by law enforcement on or about March 5, 2019, and

is described more fully as one hundred twenty-one thousand, one hundred and ten dollars in U.S.

currency ($121,110.00) (the “defendant property”).

                                  JURISDICTION AND VENUE

       3.        The Court has jurisdiction over this action pursuant to Title 28, United States Code,

Sections 1345, 1355, and 1395.
      Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 2 of 11 PageID #: 2



       4.      Venue is proper pursuant to Title 28, United States Code, Section 1355(b)(1)(A)

because the acts and omissions giving rise to forfeiture took place in the Eastern District of

Missouri. Venue is also proper pursuant to Title 28, United States Code, Section 1395(b) because

the defendant currency was seized in the Eastern District of Missouri.

                                STATUTORY FRAMEWORK

       5.      Title 21, United States Code, Section 881(a)(6) authorizes the civil forfeiture of

“all moneys, negotiable instruments, securities, or other things of value furnished or intended to

be furnished by any person in exchange for a controlled substance or listed chemical in violation

of this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter.”

       6.      Title 18, United States Code, Section 1956(a)(1)(A)(i) criminalizes conducting a

transaction, including transferring, delivering, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, with the intent

to promote the carrying on of the specified unlawful activity.

       7.      Title 18, United States Code, Section 1956(a)(1)(B) criminalizes conducting a

transaction, including transfer, delivery, or other disposition, knowing that such transaction

represents the proceeds of some form of unlawful activity and that in fact involves the proceeds of

a specific unlawful activity, including violations of the Controlled Substances Act, knowing that

the transaction is designed in whole or in part to conceal or disguise the nature, location, source,

ownership, or control of the proceeds of specified unlawful activity.

       8.      Pursuant to Title 18, United States Code, Section 981(a)(1)(A), any property, real



                                                 2
      Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 3 of 11 PageID #: 3



or personal, involved in a transaction or attempted transaction in violation of section 1956 of Title

18, or any property traceable to such property, is subject to civil forfeiture.

        9.     Title 18, United States Code, Section 1952 criminalizes traveling in interstate

commerce with the intent to distribute the proceeds of any unlawful activity, including a business

enterprise involving controlled substances, or otherwise promoting, managing, establishing, carry

on, or facilitating the promotion, management, establishment, or carrying on, of such unlawful

activity.

        10.    Pursuant to Title 18, United States Code, Section 981(a)(1)(C), any property, real

or personal, which constitutes or is derived from proceeds traceable to a violation of Title 18,

United States Code, Section 1952 is subject to civil forfeiture.

                        FACTS GIVING RISE TO THE FORFEITURE

        11.    Carl Maglocchetti (“Magliocchetti”) is a resident of Kingston, Rhode Island.

        12.    On or about March 5, 2019, Magliocchetti was driving a gray Toyota Camry

(“Camry”) westbound on Interstate 70 within the Eastern District of Missouri.

        13.    On or about March 5, 2019, law enforcement officers observed the Camry near the

205 mile marker in Foristell, Missouri. Officers observed a traffic violation and conducted a traffic

stop of the Camry.

        14.    Officers approached the Camry and contacted Magliocchetti. Magliocchetti

provided the officers with his driver’s license and a rental agreement for the Camry.

        15.    According to the rental agreement, the vehicle was rented in Providence, Rhode

Island on February 25, 2019 and was scheduled to be returned to Vancouver, Washington on

March 5, 2019.

        16.    Officers asked Magliocchetti if he was going to return the Camry on the return date



                                                  3
      Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 4 of 11 PageID #: 4



listed on the rental agreement. Magliocchetti stated that he had extended the rental period.

       17.     Officers asked Magliocchetti about his travels. Magliocchetti stated he was driving

from Rhode Island to Oregon to visit his sister. Magliocchetti then stated he was driving the Camry

back to Rhode Island after the visit. Officers asked him why he didn’t fly and he said he wanted

to see the country.

       18.     The officers observed Magliocchetti visibly shaking while speaking and exhibited

a definite lack of eye contact. The officers perceived Magliocchetti’s body language indicated

more than he was saying. The officers were also aware that Oregon is a known source area for

high grade marijuana.

       19.     Magliocchetti agreed to exit the Camry at the officers’ request.

       20.     A certified drug detection canine was deployed for a “free air sniff” of the Camry.

The canine gave an affirmative response to the presence of a controlled substance at the rear of the

vehicle.

       21.     Officers conducted a probable cause search of the Camry based on the affirmative

response of the canine and the events of the stop to that point.

       22.     Officers opened the trunk of the Camry and observed a gray duffle bag with a dark

towel covering it. When officers opened the bag, it contained male clothing with the tags still on

them. There was a large gray plastic bag inside the duffle bag. The gray plastic bag had a second

bag inside that matched the outer bag. The items inside the package felt similar to solid bricks of

contraband based on the officers’ training and experience.

       23.     Officers asked Magliocchetti if he knew what was inside the bag. Magliocchetti

replied that it was film. Officers asked him if he was positive the bag contained film and he

responded yes. Officers asked again and Magliocchetti stated his friend “John” told him it was



                                                 4
        Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 5 of 11 PageID #: 5



film.

         24.    Officers looked closely at the bag and realized it contained vacuum sealed bricks

consistent with bulk currency smuggling and drug trafficking. Officers moved the investigation to

a safer location.

         25.    Magliocchetti was handcuffed and advised of his Miranda rights. He said he

understood his rights.

         26.    Magliocchetti was transferred to Superior Transport in O’Fallon, Missouri. The

Camry was driven to Superior Transport with permission from Magliocchetti. The suspected bulk

currency remained in the Camry during transport.

         27.    While driving with Magliocchetti, an officer asked Magliocchetti why he was

driving such a long distance instead of flying. Magliocchetti responded that he drove so he could

“sight see” along the way. The officer asked about the items wrapped in plastic in the truck.

Magliocchetti stated that a person he only knew as ”John” asked Magliocchetti to transport the

film for him. He was adamant that the contents were film.

         28.    The officer asked Magliocchetti about his current employment. Magliocchetti

stated he worked as a bartender in Colorado for a year but quit in June 2018. Magliocchetti said

he was currently unemployed. Magliocchetti further stated he had saved approximately $20,000.00

from bartending and was living off that money. The officer asked if the $20,000.00 was in the

vehicle to which Magliocchetti said it was not. Magliocchetti stated he was the only person

operating the Camry and on one else had rights to the vehicle or its contents.

         29.    Upon arrival at Superior Transport, the package in the trunk was opened and the

contents revealed vacuum sealed packages with carbon paper covering the contents. The vacuum

sealed packages were opened revealing bulk currency inside. The currency was wrapped in rubber



                                                5
      Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 6 of 11 PageID #: 6



bands and bundled in unknown amounts. The bulk currency from the duffel bag consisted of

mainly $20 denomination. The currency was later counted and determined to be $121,110.00.

       30.       A certified drug detection canine was deployed for a discretionary sniff of the bulk

currency. The canine gave an affirmative response to the presence of a controlled substance on the

bulk currency.

       31.       The bag also contained a prescription pill bottle with Magliocchetti’s name on it

and a pre-paid cellular telephone with several pre-paid phone cards. Magliocchetti’s personal

cellular phone was located in the driver’s side compartment of the vehicle.

       32.       During a secondary search of the vehicle, receipts were located which indicated

Magliocchetti had made several trips around the United States. One receipt indicated that he had

recently acquired a storage unit at “Life Storage” in East Greenwich, Rhode Island on January 25,

2019. Magliocchetti had earlier stated that he moved back to Rhode Island in the summer of 2018.

       33.       Other receipts for fuel indicated a prior trip between Rhode Island and Oregon in

February 2019. Officers also discovered a paper cup holder that had a Portland, Oregon address

and a phone number written on it.

       34.       Additional officers arrived and asked Magliocchetti about his reason for travel. He

said he rented the Camry to drive from Kingston, Rhode Island to Portland, Oregon to watch his

sister’s recital. He could not provide a venue for the recital or an address.

       35.       Officers asked Magliocchetti if had ever been in trouble with the police and he said

he had not. Officers later discovered that in February 2014 Magliocchetti turned himself in to the

Durango County, Colorado jail after a warrant was issued for his arrest for the offenses of identity

theft and misdemeanor theft.

       36.       Officers asked about the duffel bag and he said a white male by the name of John



                                                  6
      Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 7 of 11 PageID #: 7



with an unknown last name gave him the film to transport west for him. Magliocchetti said that

John would contact him via Facebook and give him an address to deliver the film at a later time.

       37.     Officers asked Magliocchetti about the bulk currency in the Camry and he stated

he had no knowledge of the currency and he denied ownership of the currency.

       38.     Officers asked about the prepaid telephone and Magliocchetti said he had to

purchase the pre-paid phone when his cellular phone stopped working a few months ago. Officers

asked permission to search the prepaid cellular telephone and his personal cellular telephone and

Magliocchetti refused to give consent.

       39.     Officers asked for consent to send investigators to search the storage locker in

Rhode Island and Magliocchetti refused to give consent.

       40.     Magliocchetti signed a written statement stating that he was not aware of the U.S.

currency in the vehicle and the currency was not his.

       41.     Investigators contacted officers in Rhode Island to conduct a free air sniff of the

storage locker, which Magliocchetti had a receipt for in his vehicle. On the evening of March 5,

2019, investigators utilized a drug detection canine to conduct a sniff of the exterior of the storage

locker. The canine gave a positive alert to the locker.

       42.     On March 5, 2019, investigators obtained a search warrant and opened the storage

locker. The interior of the storage locker revealed a pull-behind camper trailer with a Rhode Island

license plate. The interior of the camper revealed an after-market installed concealed compartment,

commonly referred to as a “vehicle trap,” typically utilized by drug traffickers to transport drugs

and/or drug proceeds. A further search of the interior of the storage locker revealed numerous

empty plastic baggies and wrapping material. These materials are indicative of drug trafficking.




                                                  7
      Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 8 of 11 PageID #: 8



                                  COUNT ONE – FORFEITURE
                                     21 U.S.C. § 881(a)(6)

        43.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 42 above as if fully set forth herein.

        44.     The defendant property is bulk U.S. currency that was discovered by law

enforcement officers in bundles, wrapped in rubber bands, in denominations and a manner that is

consistent with drug trafficking. In addition, the defendant property was found concealed in a

duffel bag in the trunk of a vehicle occupied by Magliocchetti, who provided inconsistent stories

of its source, ownership, and intended use. A certified narcotics canine alerted positively to the

presence of a controlled substance on the defendant property.

        45.     Magliocchetti also possessed indicia of drug trafficking, including pre-paid cellular

telephones and a receipt to a storage locker that contained a vehicle with a concealed compartment.

        46.     Based on the foregoing, the defendant currency is subject to forfeiture pursuant to

Title 21, United States Code, Section 881(a)(6) as money furnished or intended to be furnished in

exchange for a controlled substance, as proceeds traceable to such an exchange, and as money to

be used to facilitate a violation of the Controlled Substances Act.

                                  COUNT TWO – FORFEITURE
                                    18 U.S.C. § 981(a)(1)(A)

        47.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 42 above as if fully set forth herein.

        48.     The defendant currency is proceeds of an unlawful activity involving controlled

substances and was transported through the Eastern District of Missouri by Magliocchetti with the

intent to promote the carrying on of, and to conceal or disguise the nature, location, source,

ownership or control of, a specified unlawful activity, that is a conspiracy to traffic in marijuana.



                                                  8
      Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 9 of 11 PageID #: 9



        49.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(A) as property involved in a transaction or

attempted transaction in violation of Title 18, United States Code, Section 1956, or as property

traceable to such property.

                                COUNT THREE – FORFEITURE
                                   18 U.S.C. § 981(a)(1)(C)

        50.     The United States incorporates by reference the allegations set forth in Paragraphs

1 to 42 above as if fully set forth herein.

        51.     The defendant currency is proceeds of an unlawful activity involving controlled

substances that travelled with Magliocchetti in interstate commerce with the intent to distribute it,

and otherwise promote, manage, establish, carry on, or facilitate the promotion, management,

establishment, or carrying on, of an unlawful activity involving controlled substances.

        52.     Based on the foregoing, the defendant currency is subject to forfeiture, pursuant to

Title 18, United Stated Code, Section 981(a)(1)(C) as property that constitutes or is derived from

proceeds traceable to a violation of Title 18, United States Code, Section 1952.

                                      PRAYER FOR RELIEF

      WHEREFORE, the United States of America prays that a Warrant for Arrest be issued in

rem for the defendant currency and the defendant currency be condemned and forfeited to the

United States of America, in accordance with the provisions of law; and that the United States of

America be awarded its costs in this action, and have such other relief as provided by law and the

nature of the case may require.

                                              Respectfully submitted,

                                              JEFFREY B. JENSEN
                                              United States Attorney



                                                 9
Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 10 of 11 PageID #: 10




                                 /s/ Stephen Casey
                                 STEPHEN CASEY, #58879(MO)
                                 Assistant United States Attorney
                                 111 South 10th Street, Suite 20.333
                                 Saint Louis, Missouri 63102
                                 Telephone:     (314) 539-2200
                                 Stephen.Casey3@usdoj.gov




                                   10
Case: 4:20-cv-00306 Doc. #: 1 Filed: 02/24/20 Page: 11 of 11 PageID #: 11
                           Case: 4:20-cv-00306 Doc. #: 1-1 Filed: 02/24/20 Page: 1 of 2 PageID #: 12
OJS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a)      PLAINTIFFS                                                                                         DEFENDANTS
United States of America                                                                                       $121,110.00 U.S. Currency


    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
AUSA Stephen Casey
U. S. Attorney's Office
II. BASIS OF JURISDICTION                           (Place an “X” in One Box Only)                III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
’1       U.S. Government                 ’ 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          ’ 1     ’ 1     Incorporated or Principal Place      ’ 4 ’4
                                                                                                                                                      of Business In This State

’2       U.S. Government                 ’ 4 Diversity                                                 Citizen of Another State      ’ 2       ’ 2    Incorporated and Principal Place     ’ 5      ’ 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       ’ 3       ’ 3    Foreign Nation                       ’ 6      ’ 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              ’ 610 Agriculture                ’ 422 Appeal 28 USC 158          ’   400 State Reapportionment
’   120 Marine                       ’    310 Airplane                 ’ 362 Personal Injury -         ’ 620 Other Food & Drug          ’ 423 Withdrawal                 ’   410 Antitrust
’   130 Miller Act                   ’    315 Airplane Product              Med. Malpractice           ’ 625 Drug Related Seizure              28 USC 157                ’   430 Banks and Banking
’   140 Negotiable Instrument                Liability                 ’ 365 Personal Injury -                of Property 21 USC 881                                     ’   450 Commerce
’   150 Recovery of Overpayment      ’    320 Assault, Libel &              Product Liability          ’   630 Liquor Laws                   PROPERTY RIGHTS             ’   460 Deportation
       & Enforcement of Judgment             Slander                   ’ 368 Asbestos Personal         ’   640 R.R. & Truck             ’ 820 Copyrights                 ’   470 Racketeer Influenced and
’   151 Medicare Act                 ’    330 Federal Employers’            Injury Product             ’   650 Airline Regs.            ’ 830 Patent                            Corrupt Organizations
’   152 Recovery of Defaulted                Liability                      Liability                  ’   660 Occupational             ’ 840 Trademark                  ’   480 Consumer Credit
       Student Loans                 ’    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              ’   490 Cable/Sat TV
       (Excl. Veterans)              ’    345 Marine Product           ’ 370 Other Fraud               ’   690 Other                                                     ’   810 Selective Service
’   153 Recovery of Overpayment              Liability                 ’ 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                ’   850 Securities/Commodities/
        of Veteran’s Benefits        ’    350 Motor Vehicle            ’ 380 Other Personal            ’   710 Fair Labor Standards     ’ 861 HIA (1395ff)                      Exchange
’   160 Stockholders’ Suits          ’    355 Motor Vehicle                 Property Damage                   Act                       ’ 862 Black Lung (923)           ’   875 Customer Challenge
’   190 Other Contract                       Product Liability         ’ 385 Property Damage           ’   720 Labor/Mgmt. Relations    ’ 863 DIWC/DIWW (405(g))                12 USC 3410
’   195 Contract Product Liability   ’    360 Other Personal                Product Liability          ’   730 Labor/Mgmt.Reporting     ’ 864 SSID Title XVI             ’   890 Other Statutory Actions
’   196 Franchise                            Injury                                                           & Disclosure Act          ’ 865 RSI (405(g))               ’   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             ’   740 Railway Labor Act          FEDERAL TAX SUITS              ’   892 Economic Stabilization Act
’   210 Land Condemnation            ’    441 Voting                   ’ 510 Motions to Vacate         ’   790 Other Labor Litigation   ’ 870 Taxes (U.S. Plaintiff      ’   893 Environmental Matters
’   220 Foreclosure                  ’    442 Employment                      Sentence                 ’   791 Empl. Ret. Inc.               or Defendant)               ’   894 Energy Allocation Act
’   230 Rent Lease & Ejectment       ’    443 Housing/                     Habeas Corpus:                      Security Act             ’ 871 IRS—Third Party            ’   895 Freedom of Information
’   240 Torts to Land                        Accommodations            ’   530 General                                                       26 USC 7609                        Act
’   245 Tort Product Liability       ’    444 Welfare                  ’   535 Death Penalty                                                                             ’   900Appeal of Fee Determination
’   290 All Other Real Property      ’    445 Amer. w/Disabilities -   ’   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                ’   550 Civil Rights                                                                                     to Justice
                                     ’    446 Amer. w/Disabilities -   ’   555 Prison Condition                                                                          ’   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     ’    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
’1       Original        ’ 2    Removed from                ’ 3Remanded from                      ’4
                                                                                            Reinstated or                ’ 5
                                                                                                                  another district    ’ 6 Multidistrict                        ’ 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             21 USC 881; 18 USC 981
VI. CAUSE OF ACTION                         Brief description of cause:
                                            Forfeiture of $121,110.00 U.S. Currency
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                    DEMAND $                                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                          JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    02/24/2020                                                             /s/ Stephen Casey
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE



                   Print                               Save As...                             Export as FDF                       Retrieve FDF File                             Reset
JS 44 Reverse (Rev. 11/04)
                             Case: 4:20-cv-00306 Doc. #: 1-1 Filed: 02/24/20 Page: 2 of 2 PageID #: 13

                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
     Case: 4:20-cv-00306 Doc. #: 1-2 Filed: 02/24/20 Page: 1 of 1 PageID #: 14         Reset




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
UNITED STATES OF AMERICA

                                           ,    )
                              plaintiff,        )
                                                )
               v.                               )   Case No.
$121,110.00 U.S. Currency                       )
                                      ,         )
                             defendant.         )



                             ORIGINAL FILING FORM

THIS FORM MUST BE COMPLETED AND VERIFIED BY THE FILING PARTY WHEN
INITIATING A NEW CASE.


    THIS CAUSE, OR A SUBSTANTIALLY EQUIVALENT COMPLAINT, WAS

PREVIOUSLY FILED IN THIS COURT AS CASE NUMBER

AND ASSIGNED TO THE HONORABLE JUDGE                                                .



    NEITHER THIS CAUSE, NOR A SUBSTANTIALLY EQUIVALENT COMPLAINT,

PREVIOUSLY HAS BEEN FILED IN THIS COURT, AND THEREFORE MAY BE

OPENED AS AN ORIGINAL PROCEEDING.


The undersigned affirms that the information provided above is true and correct.



Date: 02/24/2020                               /s/ Stephen Casey

                                                       Signature of Filing Party
     Case: 4:20-cv-00306 Doc. #: 1-3 Filed: 02/24/20 Page: 1 of 2 PageID #: 15



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
                 Plaintiff,                   )
                                              )
           v.                                 )    No.
                                              )
ONE HUNDRED TWENTY-ONE                        )
THOUSAND, ONE HUNDRED AND                     )
TEN DOLLARS ($121,110.00)                     )
U.S. CURRENCY,                                )
                                              )
                 Defendant.                   )

                         WARRANT FOR ARREST OF PROPERTY

TO: THE UNITED STATES MARSHAL AND/OR ANY OTHER DULY AUTHORIZED
    LAW ENFORCEMENT OFFICER FOR THE EASTERN DISTRICT OF MISSOURI

     Whereas, on February 24, 2020, the United States of America filed a Verified Complaint

for Civil Forfeiture in the United States District Court for the Eastern District of Missouri,

against the above-named defendant property, alleging that said property is subject to seizure and

civil forfeiture to the United States for the reasons mentioned in the complaint; and

     WHEREAS, the defendant property is currently in the possession, custody, or control of

the United States; and

     WHEREAS, in these circumstances, Supplemental Rule G(3)(b)(i) directs the Clerk of the

Court to issue an arrest warrant in rem for the arrest of the defendant property; and

     WHEREAS, Supplemental Rule G(3)(c) provides that the warrant of arrest in rem must be

delivered to a person or organization authorized to execute it;

     NOW THEREFORE, you are hereby commanded to arrest the above-named defendant

property by serving a copy of this warrant on the custodian in whose possession, custody, or
     Case: 4:20-cv-00306 Doc. #: 1-3 Filed: 02/24/20 Page: 2 of 2 PageID #: 16



control the property is presently found, and to use whatever means may be appropriate to protect

and maintain it in your custody until further order of this Court,

     YOU ARE FURTHER COMMANDED, promptly after execution of this process, to file

the same in this Court with your return thereon, identifying the individuals upon whom copies

were served and the manner employed.

                                                GREGORY J. LINHARES, CLERK
                                                United States District Court


                                        By:
                                                Deputy Clerk

                                        Date:
